United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1859
Issued: January 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 14, 2015 appellant, through counsel, filed a timely appeal of an April 28,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability from
January 11 to 24, 2014 due to her employment injury.
FACTUAL HISTORY
On August 25, 2013 appellant, a 50-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral hand and wrist rheumatoid arthritis

1

5 U.S.C. § 8101 et seq.

causally related to employment factors. OWCP accepted the claim for aggravation of bilateral
rheumatoid arthritis.
On January 25, 2014 appellant submitted a Form CA-7 requesting compensation for
wage loss from January 11 to 24, 2014.
By letter to appellant dated February 21, 2014, OWCP requested additional factual and
medical evidence to establish disability during the period claimed, including medical
documentation to establish that she either had medical treatment or was unable to work as a
result of her accepted work condition for all dates claimed. Appellant was afforded 30 days to
submit the requested information.
In a report dated December 2, 2013, received by OWCP on March 6, 2014, Dr. David B.
Maxwell, Board-certified in internal medicine and rheumatology, advised that he was treating
appellant for rheumatoid arthritis. He noted that she was currently working, but was
experiencing good days and bad days and had difficulty sustaining her employment. Appellant
had pain in both hands and had restrictions placed upon her following a functional capacity
evaluation (FCE), which made it impossible for her to continue driving a mail delivery route and
handle mail. Dr. Maxwell reported that she began to experience rheumatoid arthritis in
October 2012 and was diagnosed with rheumatoid arthritis in June 2013. He recommended that
she discontinue driving a mail route to deliver mail given her permanent deformities and
limitations in her hands and wrists.
In a February 17, 2014 report, received by OWCP on May 14, 2014, Dr. Maxwell noted
that appellant continued to experience pain in her hands and wrists, but was told by a surgeon
that he was unable to perform surgery on her wrists.
In an April 2, 2014 report, received by OWCP on August 4, 2014, Dr. Maxwell
essentially reiterated his previous findings and conclusions. He advised that her degree of
disability was significant and limited her ability to make a full fist formation to grip or lift
anything greater than 10 pounds, climb, stand, or walk for prolonged periods, or work for more
than two to three hours without rest. Dr. Maxwell noted that appellant had undertaken
aggressive anti-inflammatory disease-modifying therapy, with only limited improvement. He
reported that the slow deterioration of her functional ability was inevitable given her present
arthritic symptoms.
Appellant also submitted several duty status reports (Form CA-17) from Dr. Maxwell in
which he advised that her work activities were limited due to pain in her wrists causally related
to her accepted rheumatoid arthritis condition and he outlined work restrictions.
By decision dated January 28, 2015, OWCP denied appellant’s claim for compensation
for wage loss from January 11 to 24, 2014, finding that the medical evidence failed to support
disability.
On February 2, 2015 appellant requested reconsideration.
In a report dated February 10, 2015, Dr. Maxwell essentially reiterated his previous
findings and conclusions. He related that appellant’s diagnoses included rheumatoid arthritis and
2

severe destructive arthropathy of the wrists. Dr. Maxwell explained that he had recommended
that appellant not continue driving a mail route given the permanent deformities and restrictions
of her hands and wrists. He concluded that if his opinion did not provide sufficient
documentation he would recommend referring appellant to a hand specialist for further
evaluation and treatment.
By decision dated April 28, 2015, OWCP denied modification of the January 28, 2015
decision.
LEGAL PRECEDENT
It is the employee’s burden of proof to establish disability during the period of time for
which wage-loss compensation is claimed. The term “disability” is defined by implementing
regulations as “the incapacity, because of an employment injury, to earn the wages the employee
was receiving at the time of injury. It may be partial or total.”2 The Board has long held that
whether a particular injury causes an employee disability for employment is a medical question
which must be resolved by competent medical evidence.3
ANALYSIS
OWCP accepted appellant’s claim for aggravation of bilateral rheumatoid arthritis. It
asked appellant to submit medical evidence to support the period of disability claimed. The
Board finds that appellant, however, did not provide a probative, rationalized medical opinion
establishing that she was disabled for work due to the accepted condition for the period
January 11 to 24, 2014.4
As noted above, to establish entitlement to compensation, an employee must establish
through competent medical evidence that disability from work resulted from the employment
injury.5 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.6 Appellant has the burden to demonstrate his disability for work
based on rationalized medical opinion evidence. The issue of whether a claimant’s disability is
related to an accepted condition is a medical question which must be established by a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disability is causally related to employment factors and supports that conclusion with sound

2

20 C.F.R. § 10.5(f).

3

See Donald E. Ewals, 51 ECAB 428 (2000).

4

William C. Thomas, 45 ECAB 591 (1994).

5

Supra note 3.

6

Paul E. Thams, 56 ECAB 503 (2005).

3

medical reasoning.7 There is no such evidence in this case. Appellant did not provide any
medical opinion, with supporting rationale, establishing disability for the period claimed.
The only medical reports which described her conditions were the periodic reports from
Dr. Maxwell. Dr. Maxwell advised that he was treating appellant for bilateral rheumatoid
arthritis and noted that she was currently working, but was having difficulty performing her
usual job as a letter carrier due to rheumatoid arthritis symptoms. He reported that she had
restrictions placed upon her following an FCE, which made it impossible for her to handle mail
and continue driving a mail delivery route.
Dr. Maxwell noted in his April 2, 2014 report that appellant’s symptoms were significant
and limited her ability make a full fist formation grip or lift anything greater than 10 pounds,
climb, stand, or walk for prolonged periods. He advised that the slow deterioration of her
functional ability was inevitable given her present arthritic symptoms. Dr. Maxwell provided
restrictions to allow appellant to continue to work, however, he failed to establish total disability
due to the accepted condition of aggravation of bilateral rheumatoid arthritis.8
OWCP continued to received medical reports from Dr. Maxwell which noted appellant’s
restrictions, but Dr. Maxwell never opined in any of his reports that appellant was totally
disabled from work during the period claimed. Appellant has thus failed to establish that her
accepted condition caused disability for the period claimed.9
CONCLUSION
The Board finds that appellant has not met her burden to establish disability from
January 11 to 24, 2014.

7

Howard A. Williams, 45 ECAB 853 (1994).

8

Id.

9

The form reports from Dr. Maxwell which support causal relationship with a box marked “yes” are insufficient
to establish the claim, as the Board has held that without further explanation or rationale, a checked box is not
sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

